DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 6, 7, 11, 14-21, 23, 24, and 26-29) in the reply filed on 09/06/2022 is acknowledged. Claims 1, 2, 6, 7, 11, 14-21, 23, 24, 26-31, 35, 36, 40-47, 49, 50, and 52-62 are pending; claims 30-31, 35, 36, 40-47, 49, 50, and 52-62 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1, 2, 6, 7, 11, 14-21, 23, 24, and 26-29 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 14, 15, 16, 17, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen M (WO2017027291- Jensen ‘291; cited by Applicant).
The reference teaches a nucleic acid molecule encoding a CAR, comprising in the 5' to 3' direction: a nucleic acid encoding a first GMCSFRss corresponding to SEQ ID NO: 2 of the present application; a nucleic acid encoding an antigen-binding fragment (e.g. glypican-3 or mesothelin); a nucleic acid encoding an extracellular lgG4 hinge region; a nucleic acid encoding a CD28 transmembrane domain; a nucleic acid encoding an intracellular 41 BB co-stimulatory domain; a nucleic acid encoding a CD3 zeta intracellular signaling domain; a nucleic acid encoding a self-cleaving 2A peptide; a nucleic acid encoding a second GMCSFRss corresponding to SEQ ID NO: 2 of the present application; and a nucleic acid encoding a huEGFRt corresponding to SEQ ID NO: 14 of the present application ([0009]-[0012], [0025], [0032], [0038], Figure 2, claims 1-162).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen M (WO2017027291- Jensen ‘291) in view of Jensen M (WO2013123061- Jensen ‘061; cited by Applicant). 
The claims add the limitation that the extracellular hinge region comprises a CD8α hinge region, the transmembrane domain comprises a CD8α transmembrane domain, the intracellular co-stimulatory domain comprises a 4-1BB co-stimulatory domain and the intracellular signaling domain comprises a CD3ζ signaling domain.
The Jensen ‘291 does not specifically disclose these specific sources for the specific domains claimed instantly.
Jensen ‘061 discloses such domains in the context of immunotherapies comprising T cells which co-express cancer-targeted CARs and EGFRt proteins (refer to claims 1-104; Fig. 2, 11; ex 8; SEQ ID NO: 9, 11, 15).
However, the mere usage of an alternative CAR construct (e.g. a CD8 alpha hinge region, a CD8 alpha transmembrane region, 4-1 BB co-stimulatory domain and CD3 zeta signaling domain) are considered as routine modifications.
Thus, based on the prior art, the skilled person would produce the nucleic acid molecule of claims 6 and 7 with a reasonable expectation of success.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen M (WO2017027291- Jensen ‘291) in view of Jensen M (WO2013123061- Jensen ‘061) and in further view of Ho et al. (WO2012145469; cited by Applicant).
The claims add the limitation that the tumor antigen is GPC3.
The teachings of both Jensen references were presented supra and they were silent about GPC3 being the tumor antigen.
Ho et al. discloses an anti-GPC3 antibody having an amino acid sequence that is 100% identical to amino acids encoded by nucleotides 73-420 of SEQ ID NO: 17 of the present application. Furthermore, it discloses cytotoxic T cells with an engineered CAR expressing said antibody and its use to treat GPC3-positive tumors (p. 47-48; claims 1-52; SEQ ID NO: 1).
It would have been obvious for a person of ordinary skill in the art to have used the teaching of Ho et al. combined with the teachings of Jensen ‘291 and Jensen ‘061 and obtain the nucleic acid claimed in the instant claims 18-21 with a reasonable expectation of success. This is because the artisan would have changed the GPC-2 antibody with a GPC3 antibody. It is of note that GPC3 antibodies described by Ho et al. were in fact used by the applicant to clone the anti-GPC3 CARs of the present application.   

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen M (WO2017027291- Jensen ‘291) in view of Jensen M (WO2013123061- Jensen ‘061) and in further view of Li et al. (Therapeutically targeting 11, 25 glypican-2 via single-domain antibody-based chimeric antigen receptors and immunotoxins in neuroblastoma, Proceedings of the National Academy of Sciences,114, E6623-E6631, 2017; cited by Applicant). 
The claims add the limitation that the antibody is against the tumor antigen is GPC2.
The teachings of both Jensen references were presented supra and they were silent about the antibody is against GPC2.
Li et al. discloses GPC2-specific single domain monoclonal antibodies (e.g. LH7, LH4, LH6 corresponding to SEQ ID NO: 32, 34, 36 of the instant application), a single-domain antibody-based CAR targeting GPC2 and uses thereof in neuroblastoma (abstract; p. E6627-E6628; Fig. 5, 6).
It would have been obvious for a person of ordinary skill in the art to have used the teaching of Li et al. combined with the teachings of Jensen ‘291 and Jensen ‘061 and obtain the nucleic acid claimed in the instant claims 18-21 with a reasonable expectation of success. This is because the skilled artisan would have changed the generic antibody named in the Jensen ‘291 reference with GPC-2 antibody of Li et al. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647